

113 SCON 38 RS: Expressing the sense of Congress that Warren Weinstein should be returned home to his family.
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 647113th CONGRESS2d SessionS. CON. RES. 38IN THE SENATE OF THE UNITED STATESJune 26, 2014Ms. Mikulski (for herself, Mr. Cardin, Mr. Durbin, and Mr. Kirk) submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsDecember 11, 2014Reported by Mr. Menendez, with an amendmentStrike out all after the resolving clause and insert the part printed in italicCONCURRENT RESOLUTIONExpressing the sense of Congress that Warren Weinstein should be returned home to his family.Whereas Warren Weinstein was abducted in Pakistan in 2011 and is currently being held captive by
			 al Qaeda;Whereas Warren Weinstein is a former official of the Peace Corps and the United States Agency for
			 International Development;Whereas Warren Weinstein is widely recognized as a scholar and humanitarian who has spent his
			 career working to improve the lives of men, women, and children around the
			 world; andWhereas video released of Warren Weinstein by his captors confirms that he is in poor health: Now,
			 therefore, be itThat it is the sense of Congress that the United States Government should—(1)use all of the lawful tools at its disposal to bring Warren Weinstein home to his family;(2)make the return of all United States citizens held captive abroad, regardless of their different
			 circumstances, a top priority; and(3)keep Congress apprised of actions to achieve these goals as new information is available, or
			 quarterly if no new information is available.1.Sense of CongressIt is the sense of Congress that the United States Government should—(1)use all of the lawful tools at its disposal to bring Warren Weinstein home to his family;(2)make the return of all United States citizens held captive abroad, regardless of their different
			 circumstances, a  top priority; and(3)keep Congress apprised of actions to achieve these goals as new information is available, or
			 quarterly if no new  information is available.2.Rule of constructionNothing in this resolution shall be construed as an authorization for the use of military force.December 11, 2014Reported with an amendment